KAUGER, Justice:
On January 24, 1994, the complainant, Oklahoma Bar Association (Bar Association), filed an application to approve the resignation of the respondent, Susan Jernigan Brown (Brown/attorney), from membership in the Bar Association pending disciplinary proceedings. Upon consideration of the matter, we find:
1) The respondent executed her resignation on January 18,1994.
2) The respondent’s resignation was freely and voluntarily tendered; she was not subjected to coercion or duress; and she was fully aware of the consequences of submitting her resignation. Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A.
3) The respondent was aware of a complaint filed against her by the General Counsel of the Oklahoma Bar Association on December 30, 1993. The complaint contains five counts of profession- . al misconduct relating to her handling of bankruptcy proceedings. The Bar Association has alleged violations of Rules 1.3 (Diligence), 1.4 (Communication), 3.3(a) (Candor Toward the Tribunal), 5.3(b) (Responsibilities Regarding Nonlawyer Assistants), 5.5(b) (Unauthorized Practice of Law), 8.4(c) (Misconduct), Rules of Professional Conduct, 5 O.S. 1991, Ch. 1, App. 3-A.
4) The respondent recognizes and agrees that she may not make application for reinstatement to membership in the Bar Association prior to the expiration of five (5) years from the effective date of our approval of her resignation. Rule 11, 5 O.S.1991, Ch. 1, App. 1-A, Rules Governing Disciplinary Proceedings.
5) The respondent has agreed to comply with Rule 9.1, 5 O.S.1991, Ch. 1, App. 1-A, Rules Governing Disciplinary Proceedings. She acknowledges she may not be reinstated to practice law except upon compliance with the conditions and procedures prescribed by Rule 11, 5 O.S.1991, Ch. 1, App. 1-A, Rules Governing Disciplinary Proceedings.
6) The resignation pending disciplinary proceedings of the respondent is in compliance with Rule 8.1, 5 O.S.1991, Ch. 1, App. 1-A, Rules Governing Disciplinary Proceedings.
7) The respondent’s name and address appears on the official roster maintained by the Bar Association as follows: Susan Jernigan Brown, OBA # 1225, 11100 Stratford, Suite A500, Oklahoma City, Oklahoma 73120.
8) The respondent has agreed to pay costs of $397.83 incurred by the Oklahoma Bar Association in the investigation of this matter.
9) The respondent’s resignation pending disciplinary proceedings should be approved.
IT IS THEREFORE ORDERED that the complainant’s application and the respondent’s resignation are approved.
IT IS THEREFORE ORDERED that the respondent’s name be stricken from the Roll of Attorneys and that she make no application for reinstatement to membership in the Oklahoma Bar Association prior to five years from the date of this opinion.
IT IS FURTHER ORDERED that respondent comply with Rule 9.1, 5 O.S.1991, *319Ch. 1, App. 1-A, Rules Governing Disciplinary Proceedings.
IT IS FURTHER ORDERED that respondent pay all costs incurred by the Bar Association in the investigation of this matter in the amount of $397.83.
All Justices concur.